UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                         Airman Basic JONATHAN W. WRIGHT
                                United States Air Force

                                             ACM 38448

                                            22 May 2014

         Sentence adjudged 28 May 2013 by GCM convened at Joint Base San
         Antonio–Lackland, Texas. Military Judge: Donald R. Eller (sitting alone).

         Approved Sentence:         Bad-conduct discharge and confinement for 10
         months.

         Appellate Counsel for the Appellant: Captain Jeffrey A. Davis.

         Appellate Counsel for the United States: Colonel Don M. Christensen and
         Gerald R. Bruce, Esquire.

                                                 Before

                        MARKSTEINER, MITCHELL and WEBER
                             Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

      The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court